 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      KEVIN PINE, individually and on
      behalf of all others similarly situated
 8
                             Plaintiff,
 9                                                   C17-1826 TSZ
           v.
10                                                   MINUTE ORDER
      A PLACE FOR MOM, INC.,
11
                             Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The parties’ stipulated motion for a status conference, docket no. 136, is
   GRANTED as follows. A telephonic conference is SCHEDULED for October 10, 2019,
15
   at 2:00 p.m. Counsel shall arrange a conference call amongst themselves and then
   contact the Court at (206) 370-8830.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 7th day of October, 2019.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
